                          UNITED STATES OF AMERICA
                           DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA              :
v.                                    :         3:18CR333(VLB)
                                      :
AMBER FOLEY                           :
                                      :         October 15, 2019


JOINT TRIAL MEMORANDUM

      The United States of America and counsel for the defendant, Amber Foley,

respectfully submit this Joint Trial Memorandum.

I.     TRIAL COUNSEL

      A.   Counsel for the United States

 Nancy V. Gifford                           Pilar Gonzalez
 Assistant United States Attorney           Assistant United States Attorney
 United States Attorney’s Office            United States Attorney’s Office
 450 Main Street, Suite 328                 157 Church Street, 25th Floor
 Hartford, CT 6250                          New Haven, Connecticut 06510
 Tel. 860-947-1101                          Tel. 203-821-3700
 Nancy.Gifford@usdoj.gov                    pgonzalez3@usdoj.gov


      B.   Counsel for Amber Foley

 Todd Bussert, Esq.                         Erica Barber, Esq. (second chair)
 Frost Bussert, LLC                         Frost Bussert, LLC
 129 Church Street                          129 Church Street
 Suite 226                                  Suite 226
 New Haven, CT 06510                        New Haven, CT 06510
 Tel. 203-495-9790                          Tel. 203-495-9790
 tab@frostbussert.com                       eab@frostbussert.com




                                           12
II.    JURISDICTION

       This Court has jurisdiction over this criminal case pursuant to Title 18,

United States Code, Section 3231, which provides that, “[t]he District Courts of the

United States shall have original jurisdiction . . . of all offenses against the laws of

the United States.”

III.     JURY/ NON-JURY TRIAL

       This case will be tried to a jury.

IV.      LENGTH OF TRIAL

       The Government estimates that the presentation of its case-in-chief will

take approximately three days.      The defendant estimates that a rebuttal case, if

any, will take about one day.

V.       FURTHER PROCEEDINGS

        The parties do not anticipate any further proceedings (such as a Daubert
hearing) prior to trial.

VI.      NATURE OF CASE

       The two-count Indictment in this case charges the defendant, Amber Foley,

with production and distribution of child pornography.      The Indictment alleges

that from on or about June 27, 2017 until on or about October 2, 2017, Foley

produced a visual depiction of sexually explicit conduct, including, but not limited

to, an image depicting the genitalia of four-year-old female in violation of 18 U.S.C.

§ 22521(a).   In addition, the Indictment alleges that, during the same time period,

Foley distributed child pornography using a means and facility of interstate and

foreign commerce, in violation of 18 U.S.C. § 2252A(a)(2).


       In summary form, the Government contends that Foley produced images

                                            13
depicting two minor children (ages two and four) engaging in sexually explicit

conduct (as that term is defined under 18 U.S.C. § 2256(2)).    In addition, the

Government will argue that Foley distributed those images to men she met on an

internet-based dating app called “Meet Me.”



VII.    TRIAL BY MAGISTRATE JUDGE

          The Government does not agree to a trial by Magistrate Judge.


VIII.     EVIDENCE

A.                    Witnesses

     1. The Government’s anticipated witness list is annexed hereto as Exhibit A. 1

     2. See sub-B (The Defense Case).


                      Exhibits

        Per the Court’s Amended Scheduling Order, the parties’ Exhibit Binders

will be filed with the Court on or before November 5, 2019.    The Government’s

anticipated exhibit list is annexed hereto as Exhibit B.

        As to exhibits 11, 12 and 15-20, the defense may object to some portion of

the exhibit.   The parties will be meeting to review the Government’s Exhibit

Binder prior to the November 5th deadline and will attempt to reach an agreement

on the portion that will be offered. If the parties cannot reach agreement, a

motion will be filed with the exhibit binder to highlight the portion of the exhibit




1 The Government’s anticipated witness list and exhibit list are being provided to
the Court and counsel for the defendant, but are not being filed publicly on the
ECF docket.
                                        14
that is in dispute.

       In addition, as to exhibit 17, prior to submitting the exhibit binders to the

Court, the Government and defense counsel will discuss whether a motion

pursuant to Rule 404(b) will be necessary as it relates to evidence of production

and distribution of images of Minor Child 2.      If an agreement cannot be reached,

the Government will file a motion well in advance of the final pretrial conference

to allow sufficient time for defense counsel to submit his opposition at least

three days before the Final Pretrial Conference as required by the Court’s

Standing Joint Trial Memorandum Order (Section 10).

B.              The Defense Case

       The defendant reserves her right to call witnesses, offer exhibits, and/or

testify on her own behalf after the presentation of the Government’s case-in-

chief. If the defendant elects to present any such evidence, the parties anticipate

that it will require one additional trial day.

VII.   STIPULATIONS

       A. Stipulation of Fact:

       The parties expect a stipulation regarding the manufacture of android

Coolpad cell phones outside the state of Connecticut.


       B. Proposed Voir Dire:

       The proposed voir dire questions are attached hereto as Exhibit C

       C. Proposed Jury Instructions

       The parties’ proposed jury instructions are attached hereto as Exhibit D

                                             15
      D. The Proposed Verdict Form

           The proposed verdict form is attached hereto as Exhibit E.



XI.   ANTICIPATED EVIDENTIARY ISSUES

      1.      Evidence Containing Sexually Explicit Images of Children

      During trial, the Government intends to introduce and display images which

are the subject of the Indictment and will argue that the images meet the definition

of “child pornography.” 18 U.S.C. § 2256(8). The Government and defense counsel

met to discuss the procedure for displaying the images.

      The Government requests that only redacted versions of the images be

displayed to the public gallery at trial when published through the Court’s

computer monitors. These redacted images will be sanitized to cover the

genitalia. The unredacted images will be provided to the Court, the jury, the

witnesses and the defendant in individual envelopes which will be collected and

maintained by the Government.

      This procedure does not impose any meaningful impediment to the public’s

access to the proceedings, and even if it were considered to be some minor

infringement upon the right to a public trial, it would be justified. United States v.

Gupta, 699 F.3d 682, 687 (2d Cir. 2012) (“The public trial guarantee is not absolute,

however. ‘[It] may give way in certain cases to other rights or interests, such as . . .

the government’s interest in inhibiting disclosure of sensitive information.’”)

(quoting Waller v. Georgia, 467 U.S. 39, 45 (1984)). This procedure is an appropriate

balance of the need for a public trial with protecting the sensitive nature of the

images and mitigating the harm to minor victim that attends repeated public
                                           16
dissemination of their victimization, and courts routinely restrict the publishing of

child pornography to the general audience at trial. See United States v. Killingbeck,

616 F. App’x 14, 16 (2d Cir. 2015) (no plain error in the Court’s decision not to

display child pornography on monitors visible to courtroom spectators, finding

that the restriction was narrow, and that “[e]ven assuming that restricting the

display of trial exhibits to the courtroom audience constitutes a partial ‘closure’ for

Sixth Amendment purposes, the government presents substantial reasons for

doing so - limiting the continuing harm to victims of child pornography.”); United

States v. Toschiaddi, No. NMCCA 200800044, 2009 WL 2151149, at *8 (N-M. Ct.

Crim. App. July 16, 2009) (holding that military judge did not violate Sixth

Amendment right to a public trial “when [the judge] devised a system whereby the

images of child pornography were restricted to computer monitors visible only to

the testifying witness, defense and Government counsels’, the military judge, and

the appellant”); United States v. Troup, No. 3:12–CR–36 JD, 2012 WL 3818242, at *6

(N.D. Ind. Aug. 31, 2012) (granting joint government/defense request not to display

images to courtroom spectators because “[t]here is no particularly compelling

reason why the public would need to see child pornography in the gallery during

trial, and it would be detrimental to the minors depicted therein to put their

victimization on display”).



      2.     Protection of the Identity of the Minor Children

      The Government anticipates that there will be testimony and evidence about

sexually explicit images created and distributed by Amber Foley which depict a

female child. In addition, the government anticipates there will be testimony

                                          17
about sexually explicit images of a male child that were distributed by Foley.

       In accordance with the confidentiality requirements of 18 U.S.C. § 3509(d),

the parties agree not to use the name of the children depicted in the alleged child

pornography during the trial. Instead, the parties agree to refer to the minor

female child as “Minor Child 1” or (“MC1”) and the minor male child as “Minor

Child 2” or (“MC2”). Referring to minors only by initials or a pseudonym during

public court proceedings is common in cases involving minor victims. See, e.g.,

United States v. Willoughby, 742 F.3d 229, 232 (6th Cir. 2014) (referring to minor

victim by his/her initials); United States v. Daniels, 653 F.3d 399, 405 (6th Cir. 2011)

(same); United States v. Dickerson, No. 6:12-CR-228-ORL-37, 2012 WL 6186732, at

*2 (M.D. Fla. Dec. 12, 2012) (same); United States v. Kelly, No. 07-CR-374 (SJ), 2008

WL 5068820, at *2 (E.D.N.Y. July 10, 2008) (same); United States v. Paris, No. CR.

3:06-CR-64(CFD), 2007 WL 1484974, at *2 (D. Conn. May 18, 2007) (same); see also

United States v. Troup, No. 3:12-CR-36 JD, 2012 WL 3818242, at *3 (N.D. Ind. Aug.

31, 2012) (permitting reference to minor victims by pseudonyms because “[i]t is

easy to see how the disclosure of a child’s name as the victim of a sex offense can

be ‘detrimental to the child[.]’”). 2

        Similarly, the Government anticipates that there will be testimony about the

familial relationship between Amber Foley and both MC1 and MC2 which could



2
  In a trial before the Hon. Victor A. Bolden earlier this month involving the sex
trafficking of minors, the Court permitted the minor victims to identify themselves
at trial by pseudonyms and permitted the parties and witnesses to use those
pseudonyms to refer to the minor victims during the trial. See United States v.
Christopher Hamlett, Case No. 18-cr-24 (VLB). A similar procedure was followed in
a trial before the Hon. Janet C. Hall earlier this year, where the Court permitted the
minor victims to be identified during trial by their initials. See United States v.
Toney Kelsey, Case No. 17-cr-36 (JCH).
                                            18
reveal the identity of those minors. The parties propose that the Court seal the

portion of the transcript that identifies the familial relationship. See 18 U.S.C. §

3509(d)(3). The suggested approach of identifying the children as MC1 and MC2

balances the children’s rights to privacy, dignity, and respect with the public’s and

press’s right to access criminal proceedings, and is a reasonable request. See

Globe Newspaper Co. v. Super. Ct. for Norfolk Cnty., 457 U.S. 596, 606 (1982);

Paris, 2007 WL 1484974, at *2 (“the interests of the Government, the Jane Does

and the Minors in protecting these witnesses’ identities outweighs the public’s

interest in access to this information, and the Government’s proposal is narrowly

tailored to serve its interest. Accordingly, the Jane Does and Minors may testify at

trial using their first names and the first initials of their last names.”).   The

Government represents that the children’s actual identities were previously

disclosed to counsel for Ms. Foley.



      C.     Motion to sequester witnesses.


       Pursuant to Rule 615 of the Federal Rules of Evidence, the Government

moves for an order directing that all witnesses, except for the defendant and the

Government’s lead case agent, be sequestered until they are called to testify at

the trial. See, e.g., United States v. Lee, 834 F.3d 145, 162 (2d Cir. 2016) (holding

that the district court properly exempted the government’s case agent from

sequestration).

       Absent a showing of need, the defense requests that the lead case agent

also be sequestered until after he testifies.


                                            19
      D.     Motion permitting the FBI digital forensic examiner to testify as a lay
             witness.

       During the trial, the Government expects to call the digital forensic

examiner Patrick O’Connell to testify at trial. Although he is a certified forensic

examiner, his testimony at trial is not expert testimony that falls under Rule 702 of

the Federal Rules of Evidence.

       Mr. O’Connell will testify that he reviewed two cellular phones.    One of the

phones belongs to a Government witness with the initials “GH” and the other

phone was seized from the defendant.      Mr. O’Connell will testify that he used the

Cellebrite forensic software to extract all the data from the phones. The software

also generates a report about the phones’ contents. Mr. O’Connell examined the

data extracted from the phones.    Mr. O’Connell will testify about various

applications, photographs and messages he located on the phones, which the

Government will introduce as exhibits.

       The Government submits that this testimony is not expert testimony under

Rule 702. Indeed, the Second Circuit, addressing the exact question faced here in

a recent unpublished opinion, held that an agent’s testimony about how he

retrieved messages from a cellular phone using Cellebrite and about the contents

of those messages did not qualify as expert testimony:

      Special Agent Tortorella explained his training in the use of Cellebrite
      technology to retrieve text messages and other data from a cellular phone;
      described how he used Cellebrite to do so in this case; and testified that he
      confirmed the results by checking the messages on the phone itself. He
      then testified to the contents of the messages retrieved from the phone.
      Tortorella did not purport to render an opinion based on the application of
      specialized knowledge to a particular set of facts; nor did his testimony turn
      on or require a technical understanding of the programming or internal

                                          20
         mechanics of the technology. Accordingly, the district court did not abuse
         its considerable discretion in permitting Special Agent Tortorella to testify
         to these facts pursuant to Rule 602.


United States v. Marsh, 568 Fed. Appx. 15, 17 (2d Cir. May 30, 2014); see United

States v. McLeod, No. 16-50013, 2018 WL 4089599, at *1 (9th Cir. Aug. 28, 2018)

(finding that detective’s testimony about using Cellebrite software to extract data

from a phone was not expert testimony under Rule 702); United States v.

Seugasala, 702 F. App’x 572, 575 (9th Cir. 2017) (“The officers who followed the

software prompts from Cellebrite and XRY to obtain data from electronic devices

did not present testimony that was based on technical or specialized knowledge

that would require expert testimony.”); see also United States v. Berry, 318 Fed.

Appx. 569, 569 (9th Cir. Mar. 11, 2009) (“The district court did not abuse its

discretion in treating the testimony of Agent Beamer as akin to a fact witness

rather than an expert. Beamer simply testified to what he found on the hard drive

of Berry’s computer, without expressing an opinion that required specialized

knowledge or offering insight beyond common understanding.”).

         Accordingly, the Court here should also permit Mr. O’Connell to testify as a

fact witness and rule that his testimony is not subject to Rule 702.     To the extent

the Court determines that his testimony is expert testimony, the Government

hereby provides notice under Rule 702, and out of an abundance of caution, the

Government will provide the defendant with a copy of Mr. O’Connell’s curriculum

vitae.

         E. Motion to Permit Audio Transcript As a Demonstrative Aid

         The Government intends to offer a portion of an audio and video recorded


                                            21
interview of Amber Foley which was conducted by Special Agent Brendan Lundt.

The Government will provide a copy of the transcript to defense counsel by

October 21, 2019 and will work with counsel to reach an agreement as to the

accuracy of the transcript.   The transcript will be offered as a demonstrative aid

to assist the jurors and allow them to read along during the trial.   Fed. R. Evid.

611.



XII.   REQUEST FOR OPENING STATEMENTS

       The Government requests permission for a short opening statement.

       Given the anticipated length of the trial and the nature of the evidence

(i.e., not complex), the defendant objects to this request.


                                       Respectfully submitted,

                                       JOHN H. DURHAM
                                       UNITED STATES ATTORNEY

                                       /s/

                                       NANCY V. GIFFORD
                                       ASSISTANT UNITED STATES ATTORNEY
                                       Fed. Bar No. CT16324
                                       450 Church Street
                                       Hartford, CT 06103
                                       Tel: (860)947-1101




                                             22
                            CERTIFICATION OF SERVICE


       I hereby certify that on October 15, 2019, a copy of foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court’s CM/ECF System.




                                 /s/

                           NANCY V. GIFFORD
                           ASSISTANT U.S. ATTORNEY
